Case: 19-50535      Document: 00515600053           Page: 1   Date Filed: 10/13/2020




             United States Court of Appeals
                  for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-50535
                                                                         October 13, 2020
                                                                          Lyle W. Cayce
   United States of America,                                                   Clerk


                                                               Plaintiff—Appellee,

                                       versus

   Damion Donte Montgomery,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 6:18-CR-334-1


   Before Owen, Chief Judge, and Davis and Southwick, Circuit Judges.
   Per Curiam:
            Damion Donte Montgomery pleaded guilty to possession of a firearm
   by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) & 924(a)(2)
   (Count 1); possession with intent to distribute cocaine, in violation of 21
   U.S.C.     §   841(a)(1),   (b)(1)(C)   (Count     2);   and   distribution      of
   methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (Count 3).
            The district court sentenced Montgomery to 84 months on Count 1
   and to concurrent 125-month sentences on Counts 2 and 3. The court
   ordered the sentence in Count 1 to be served concurrently with the sentences
Case: 19-50535      Document: 00515600053           Page: 2   Date Filed: 10/13/2020




                                     No. 19-50535


   in Counts 2 and 3. Montgomery’s sentence was an upward variance from the
   guidelines range of 84 to 105 months.
          Montgomery argues on appeal that the district court misapplied
   U.S.S.G. § 4A1.1(e) because his prior Texas offenses for aggravated robbery
   were committed on the same day, and therefore he should not have received
   a fourth criminal history point. This court reviews the district court’s
   application of the Sentencing Guidelines de novo and its factual findings for
   clear error. United States v. Velasco, 855 F.3d 691, 693 (5th Cir. 2017).
          Montgomery received the fourth point under § 4A1.1(e) because the
   two aggravated robbery counts were treated as a single prior sentence under
   U.S.S.G. § 4A1.2(a)(2), and Montgomery did not receive criminal history
   points for the sentence imposed on the second count of conviction. In other
   words, it did not matter, for purposes of § 4A1.1(e), that the aggravated
   robberies occurred on the same day. His multiple prior sentences were
   properly treated as a single sentence because he was charged with two counts
   of aggravated robbery in the same indictment, pleaded guilty to each of those
   robberies in the same proceeding, and faced sentencing for both counts on
   the same day. See § 4A1.2(a)(2); see also United States v. Chan-Xool, 716 F.
   App’x 274, 277 (5th Cir. 2017). Accordingly, Montgomery’s claim that the
   district court erred in applying § 4A1.1(e) is without merit. His criminal
   history score was correctly calculated.
          He also argues that his above-guidelines sentence is substantively
   unreasonable because the district court gave significant weight to a 2018
   charge for assault causing bodily injury of a family member that was still
   pending and another assault charge that was dismissed in 2019.
          A review of the district court’s statements at the sentencing hearing
   reflect that the court’s decision to impose an above-guidelines sentence was
   not based on Montgomery’s 2018 and 2019 assault charges. Rather, the court




                                           2
Case: 19-50535     Document: 00515600053          Page: 3   Date Filed: 10/13/2020




                                   No. 19-50535


   based its decision on a number of the 18 U.S.C. § 3553(a) factors, including
   not only Montgomery’s criminal history, but also the nature and
   circumstances of the offense and the need for the sentence imposed to afford
   adequate deterrence to criminal conduct and to protect the public.
   Considering the totality of the circumstances and giving appropriate
   deference to the district court’s consideration of the § 3553(a) factors, it
   cannot be said that the court abused its discretion in imposing Montgomery’s
   sentence. See United States v. Fraga, 704 F.3d 432, 439-40 (5th Cir. 2013).
         Based on the foregoing, the judgment of the district court is
   AFFIRMED.




                                        3